Case 4:18-cv-00341-ALM-CMC Document 35 Filed 11/12/19 Page 1 of 2 PageID #: 280



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  RYAN KAISER, on behalf of himself and         §
  others similarly situated persons,            §
                                                §
         Plaintiff,                             §
                                                §
  v.                                            §         Civil Action No. 4:18-cv-341
                                                §
  REVIVAL HOME HEALTHCARE                       §                 JURY DEMAND
  SERVICES, INC. and SYLVESTER C.               §
  UDEZE,                                        §
                                                §
                                                §
         Defendants.

         DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO COMPEL
              DOCUMENT PRODUCTION AND BRIEF IN SUPPORT

        COME NOW, Defendants, REVIVAL HOME HEALTHCARE SERVICES, INC.

 (hereinafter referred to as “Revival”) and SYLVESTER C. UDEZE, (hereinafter referred to as

 “Udeze” and together with Revival, “Defendants”) and file this their Response to Plaintiff’s

 Motion to Compel Document Production and Brief in Support, (hereinafter referred to as the

 “Motion”) and would respectfully show the Court the following:

                               I.     BACKGROUND FACTS

        1.      On September 28, 2018, Plaintiff’s Counsel served Defendants with a Request for

 Admissions and Request for Production of Documents. Defendants have complied and have

 provided Plaintiff will all responsive documents they have located. Defendants have turned over

 all documents in their possession, custody or control. Defendants are not withholding any

 privileged documents. Defendants agree to continue to search for any responsive documents and

 to supplement their responses when/if any other documents are found.



 DEFENDANTS’ RESPONSE TO PLAINTIFF’S SECOND MOTION TO COMPEL
                                                                                         PAGE 1
Case 4:18-cv-00341-ALM-CMC Document 35 Filed 11/12/19 Page 2 of 2 PageID #: 281



                                           II.     PRAYER

        WHEREFORE, Defendants respectfully pray that the Court deny Plaintiff’s Motion to

 Compel Document Production and for such other and further relief, both general and specific, to

 which they may be justly entitled.

                                             Respectfully submitted,

                                             THE CRAMER LAW GROUP


                                             By:    /S/ MICHAEL R. CRAMER
                                                    Michael R. Cramer
                                                    Texas State Bar Number: 00790526
                                                    603 White Hills Drive
                                                    Rockwall, Texas 75087
                                                    Telephone: 972-682-9902
                                                    Facsimile: 972-767-3262
                                                    Michael@MrcTexLaw.com
                                                    ATTORNEYS FOR DEFENDANTS


                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 12, 2019 I electronically filed the foregoing with the
 clerk of the Court using the CM/ECF system that will send notice of the electronic filing to all
 parties of record.



                                                    /S/ MICHAEL R. CRAMER
                                                    Michael R. Cramer




 DEFENDANTS’ RESPONSE TO PLAINTIFF’S SECOND MOTION TO COMPEL
                                                                                          PAGE 2
